  Case 4:20-cr-00056-RSB-CLR Document 330 Filed 01/27/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

          v.                                              CASE NO.: 4:20-cr-56

 SERENDIPITY BUSINESS SOLUTIONS,
 LLC, et al.,

         Defendants.


                                          ORDER

         This matter comes before the Court on the Government’s Motion for an Order Allowing

the Government to Maintain Custody of Seized Assets pursuant to 18 U.S.C. § 983(a)(3)(B)(ii)(II).

(Doc. 328.) After careful consideration and for good cause shown, the Court GRANTS the

Government’s Motion.

         THEREFORE, IT IS HEREBY ORDERED that the United States may maintain custody

of the following seized assets:

     •    JP Morgan Chase Bank Acct. #503959881, VL: $17,913.66
     •    Wells Fargo Bank, Acct. #2629209422, VL: $7,254.22
     •    Bank of America Acct. #325015701859, VL: $167,418.70
     •    Trustmark National Bank Acct. #7204526812, VL: $33,493.61
     •    $5,008.00
     •    $36,491.00
     •    (2) Money gram Order, VL: $1,750.00
     •    $4,500.00
     •    $41,763.00
     •    $20,000.00
     •    Assort. Silver, Gold, Metal VL: $55,000.00
     •    Assort. Silver, Gold, Metal VL: $2,099,400.00
     •    Mateba, SRL 6 Unica .44 Caliber Revolver
     •    Beretta US Corp 92FS 9mm Pistol
     •    Mossberg 930 .12 Gauge Shotgun
  Case 4:20-cr-00056-RSB-CLR Document 330 Filed 01/27/21 Page 2 of 2




    •    C3 Defense Inc. C3-15 .556 Caliber Rifle
    •    Community Choice Credit Union Acct. #1600528940, VL $323,290.00
    •    Wells Fargo Bank, Acct. #7380407366, VL: $4,655.72
    •    Wells Fargo Bank, Acct. #3342802315, VL: $4,520.81
    •    Kahr Arms-Auto Ordnance 1911A1 .45 Caliber Pistol
    •    Beretta USA Corp. 92FS 9mm Pistol
    •    Wells Fargo Bank, Acct. #7348287249, VL: $2,432.21
    •    East West Bank, Acct. #2604048799, VL: $1,911.11
    •    Kinecta Federal Credit Union Acct. #384079516, VL: $1,267.04
    •    Kinecta Federal Credit Union Acct. #384381202, VL: $854.35
    •    JP Morgan Chase Bank Acct. #000000882313211, VL: $44,179.51
    •    CZ (Ceska Zbrojovka) Cz750 S1 M1 .308 Caliber Rifle
    •    I.O. Inc. Sporter AK-47 7.62 Caliber Rifle
    •    Para USA, Inc. Expert 14.45 Caliber Pistol
    •    $20,000.00 US Currency
    •    $305,635.00 US Currency
    •    Bank of America Acct. #375000418408, VL: $214,514.42
    •    JP Morgan Chase Bank Acct. #690856716, VL: $92,166.94


(Collectively, the “Seized Assets”) pending the conclusion of this criminal case, including any

criminal ancillary proceedings in which any third-party with an interest in the property may file a

claim contesting its forfeiture pursuant to 21 U.S.C. § 853(n).

        It is further ORDERED that in applying for and obtaining this Order, the Government has

satisfied the custody-preservation requirements of 18 U.S.C. § 983(a)(3)(B)(ii)(II).

        SO ORDERED, this 27th day of January, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 2
